Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 5, the phrase “subject a condition” does not make sense. Claims 2-11 are merely rejected for depending from a rejected base claim.
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how claims 2, 4-7 are further limiting than claim 1 as it is  unknown how the initiator of the disease has any impact on the method of treatment claimed and if in fact, if there is a specific symptomatic impact that the specific virus has on the type of ARDS, or ALI etc. in a subject, it is unclear how that impact differs in influenza virus versus SAR-CoV-1 or SARS CoV-2 viruses. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-11) , claim 12 (and its dependent claims 13-15) and claim 16( and its dependent claims 17-18) are directed to  a genus of vectors comprising genes encoding a genus of genes encoding beta-glucocerebrosidase (also known as beta-glucosidase or beta-GCase) and methods of use thereof  , wherein said genus of vectors and a method  of use thereof are inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genus of vectors comprising GCase coding sequences from all sources and species (compositions and kits comprising it as well as a method of use thereof) by what the vector does rather than by what the vector structurally is.
Given the breadth of these claims, some more vector structural information deems necessary that is currently lacking in the disclosure. More specifically, the specification fails to teach any detailed information as to what type of vectors to be used for administration into subject’s body by injection or inhalation. A review of prior art indicates that not all common vectors are suitable for in vivo administration. Further, the specification fails to teach if there are any additional critical constituents (i.e. promoters, activators, inducers etc.) in a vector depending on its route of administration (i.e. by injection, inhalation etc.).
Therefore, given the breadth of these claims, one of skill in the art cannot reasonably conclude that applicant had full possession of the claimed vectors (compositions and kits comprising it) and/or a method of use thereof), before the effective  filing of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., “Lu” (US2012/0315621, 12/2012). Lu teaches about sensors (which is an in vitro system) for detecting various target analytes in humans (see [0097], Figures 12 and 13A for example), utilizing a glucose meter and kits comprising it (see abstract), wherein said glucose meter usually works on blood samples (see [0084]), wherein said blood inherently includes human cells.  In paragraph [0098], Lu teaches that its sensor may utilize a solid support to which a recognition molecule (optionally an enzyme, which may be released into the sensor (solution/medium) upon target analyte binding) is attached, such that the recognition molecule enables detection of target analyte. In said paragraph, Lu also discloses enzymes such as beta-glucosidase, may be present in the sensor for conversion of the target analyte into glucose. In paragraph [0185], Lu discloses that respiratory viruses including human influenza, may be utilized and detected in its sensor.
Therefore, it is believed that the teachings of Lu as whole, render claim 12-13 obvious.
Regarding claims 14-15, applicant is well aware that utilizing a new respiratory virus in the sensor of Lu (such as Sars-Cov1-2) can hardly contributes to anything patentable over the prior art.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656